          Case 1:10-cr-00555-RJS Document 147 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                   No. 10-cr-555 (RJS)
                                                                    ORDER
ROBERTO SANTIAGO,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Before the Court is a letter from Defendant Roberto Santiago, dated January 15, 2021 but

docketed on ECF on January 22, 2021, asking the Court to adjudicate his renewed motion for

compassionate release. (Doc. No. 146.) Defendant evidently mailed this correspondence before

receiving a copy of the Court’s January 11, 2021 Order, which considered the hardships

identified in Defendant’s letter but nevertheless denied his motion for a compassionate release.

(Doc. No. 144.) In light of the Court’s January 11, 2021 Order, Defendant’s current motion is

DENIED as moot. The Clerk of Court is respectfully directed to terminate the open motion at

Document Number 146 and mail a copy of this Order to Defendant.

SO ORDERED.

Dated:          January 25, 2021
                New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
